DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negishi (US 2014/0291641 A1).
Regarding claim 1, Negishi discloses a display device comprising: a first base (11); a second base (19); a bonding layer (18A) that bonds the first base to the second base; a light emitting element (160) between the first base (11) and the bonding layer (18A); an aluminum oxide layer (17, π[0058]) between the light emitting element (160) and the bonding layer (18A); and a coloring layer (19A) between the second base (19) and the bonding layer (18A), wherein the coloring layer (19A) overlaps with the light emitting element (160) with the aluminum oxide layer (17) therebetween (Fig. 5).
Regarding claim 2, Negishi discloses a display device wherein the bonding layer comprises an organic material (π[0059]).
Regarding claim 3, Negishi discloses a display device wherein the light emitting element is an organic EL element.
Regarding claim 4, Negishi discloses a display device wherein the bonding layer (18A) is in contact with the aluminum oxide layer (17, Fig. 5).
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osako (US 2013/0130491 A1).
Regarding claim 1, Osako discloses a display device comprising: a first base (111a); a second base (121); a bonding layer (102b) that bonds the first base to the second base; a light emitting element (116) between the first base (111a) and the bonding layer (102b); an aluminum oxide layer (119, π[0073]) between the light emitting element (116) and the bonding layer (102b); and a coloring layer (122) between the second base (121) and the bonding layer (102b), wherein the coloring layer (122) overlaps with the light emitting element (116) with the aluminum oxide layer (119) therebetween (Fig. 3).
Regarding claim 2, Osako discloses a display device wherein the bonding layer comprises an organic material (π[0043]).
Regarding claim 3, Osako discloses a display device wherein the light emitting element is an organic EL element.
Regarding claim 4, Osako discloses a display device wherein the bonding layer (102b) is in contact with the aluminum oxide layer (119, Fig. 3).
Regarding claim 5, Osako discloses a display device wherein a thickness of the aluminum oxide layer is larger than or equal to 20 nm or less than or equal to 200 nm (π[0073]).

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879